UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_______________________________
                               )
UNITED STATES OF AMERICA,      )
                               )
               Plaintiff,      )
                               )
               v.              )     Civil Action No. 08-961 (RWR)
                               )
HONEYWELL INTERNATIONAL, INC., )
                               )
               Defendant.      )
_______________________________)


                    MEMORANDUM OPINION & ORDER

     The government filed a complaint against defendant Honeywell

International, Inc., alleging violations of the False Claims Act

(“FCA”), 31 U.S.C. §§ 3729-33, as well as a common law unjust

enrichment claim in connection with the sale of Zylon body armor

shields.   The government moved to stay discovery pending

resolution of partial summary judgment cross motions in two

pending related cases -- United States ex rel. Westrick v. Second

Chance Body Armor, Inc., Civil Action No. 04-0280 (RWR), and

United States v. Toyobo Co. Ltd., Civil Action No. 07-1144 (RWR)

-- claiming that the resolution will narrow issues and simplify

discovery in this case.   Because the government has not carried

its burden to demonstrate the efficiencies and benefits of a

stay, the motion will be denied.
                               - 2 -

                            BACKGROUND

     Beginning in 2004, the government brought claims under the

FCA, 31 U.S.C. § 3729, against manufacturers and retailers

involved in producing bulletproof vests that contained some form

of Zylon.   This case involves specific claims filed against

Honeywell in 2008 and remains in the pretrial stage.   The

discovery process has been a challenging one.   Although the case

is nearly five years old, access to documents and individuals has

been limited, and “much discovery remains to be conducted.”

Pl.’s Mem., Ex. 7.1   As a result, the parties have asked for

extensions of time to complete discovery on numerous occasions.



     1
        Discovery difficulties were revealed at the July 29, 2011
initial scheduling conference and are detailed in the exhibits
included in the briefs filed in connection with this motion. See
Pl.’s Mem. of P. & A. in Supp. of a Stay of Discovery (“Pl.’s
Mem.”), Ex. 5 (“[W]e have been requesting dates for the following
witnesses for some time, in some cases for years[.]”); Def.’s
Opp’n to the Pl.’s Mot. to Stay Discovery (“Def.’s Opp’n”), Ex. 1
(“Honeywell still needs unspecified time to review the United
States’ production from [months ago] . . . [and] the United
States has not completed the production of documents in response
to Honeywell’s document requests.”); id., Ex. 6 (discussing
challenges in an e-mail exchange); id., Ex. 7 (demanding
documents from Honeywell); id., Ex. 14 (responding to accusations
that Honeywell refused to take re-depositions of government
witnesses); id., Ex. 15 (“Honeywell has been raising discovery
issues in this case for years and raised a number of issues on
various occasions since the hearing on July 29, 2011.”); Pl.’s
Reply to Honeywell’s Opp’n (“Pl.’s Reply”), Ex. 2 (“Despite the
passage of over four months, Honeywell has yet to provide a date
for Mr. Ryan’s deposition because he has been traveling
abroad.”); id., Ex. 2 (“Yet, to date, Honeywell has refused to
continue the depositions of these witnesses.”); Def.’s Opp’n at
22 (“Honeywell has not deposed a Government witness in this case
since August 2010.”).
                                 - 3 -

See Docket Entries 41, 64, 67, 70, and 71; see also Pl.’s Mem.,

Ex. 6.   The litigation in the related cases, though, is now in

the summary judgment phase.

     The government argues that resolution of pending partial

summary judgment motions in the related cases will “likely

simplify discovery and narrow the factual and legal issues[,]” as

well as “lessen the burden of active discovery on witnesses and

the Court” in this case.   Pl.’s Mem. at 1.   The government notes

that Honeywell and the defendants in the related cases have

requested the same sets of documents and deposed the same

government witnesses, and all of the cases concern liability

under the FCA.   Id. at 11-13.

     In opposition, Honeywell argues that the government has

offered no specifics showing how the requested stay would benefit

this case, the stay would prejudice Honeywell, Honeywell will not

be bound by the resolution of the pending motions in the related

cases because it is not a party in the related cases, and the

related cases concern Zylon vests made out of Zylon fabric while

this case concerns the Z Shield made out of laminated Zylon.

Def.’s Opp’n at 12-13.

                              DISCUSSION

     “It has long been recognized that trial courts are vested

with broad discretion to manage the conduct of discovery.”

Chavous v. Dist. of Columbia Fin. Responsibility & Mgmt.
                               - 4 -

Assistance Auth., 201 F.R.D. 1, 2 (D.D.C. 2001) (citing Brennan

v. Int’l Bhd. of Teamsters, 494 F.2d 1092, 1100 (D.C. Cir.

1974)); see also Edmond v. U.S. Postal Serv. Gen. Counsel, 949

F.2d 415, 425 (D.C. Cir. 1991).   In particular, “the decision

whether to stay discovery is committed to the sound discretion of

the district court judge.”   White v. Fraternal Order of Police,

909 F.2d 512, 517 (D.C. Cir. 1990) (citations omitted); see also

GFL Advantage Fund, Ltd. v. Colkitt, 216 F.R.D. 189, 193 (D.D.C.

2003) (citing Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)).

“A court deciding a contested motion to stay ‘must weigh

competing interests and maintain an even balance.’”   Bridgeport

Hosp. v. Sebelius, Civil Action No. 09-1344 (RWR), 2011 WL

862250, at *1 (D.D.C. Mar. 10, 2011) (quoting Landis, 299 U.S. at

254-55).

     “‘[A] trial court may, with propriety, find it is efficient

for its own docket and the fairest course for the parties to

enter a stay of an action before it, pending resolution of

independent proceedings which bear upon the case.’”   IBT/HERE

Employee Representatives’ Council v. Gate Gourmet Div. Ams., 402

F. Supp. 2d 289, 292 (D.D.C. 2005) (quoting Leyva v. Certified

Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979)).    On

the other hand, “[o]nly in rare circumstances will a litigant in

one cause be compelled to stand aside while a litigant in another

settles the rule of law that will define the rights of both.”
                                - 5 -

Landis, 299 U.S. at 255.    “[A] stay of the proceedings in one

case is justifiable . . . [when it] would settle some outstanding

issues and simplify others.”    Bridgeport Hosp., Civil Action No.

09-1344 (RWR), 2011 WL 862250, at *1.

     In order to prevail in a motion to stay, “[t]he proponent of

a stay bears the burden of establishing its need.”    Clinton v.

Jones, 520 U.S. 681, 708 (1997) (citations omitted); see also

People with AIDs Health Group v. Burroughs Wellcome Co., Civil

Action No. 91-0574 (JGP), 1991 WL 221179, at *1 (D.D.C. Oct. 11,

1991).   The movant “must make out a clear case of hardship or

inequity in being required to go forward, if there is even a fair

possibility that the stay for which he prays will work damage to

some one else.”    Landis, 299 U.S. at 255.

     The government broadly asserts that there is substantial

overlap in legal and factual issues between this case and the

related cases, and that resolution of the pending dispositive

motions in the related cases will simplify discovery and narrow

the issues here.    Pl.’s Mem. at 1, 11.   However, the government

for the most part does not specify what questions of fact or law

that the dispositive motions raise, or provide any analysis of

how resolution of each question one way or the other would

simplify discovery or narrow issues in this case, or state how

Honeywell would be bound by resolution of an issue in a case to

which it is not a party.    Not until it filed its reply brief did
                                - 6 -

the government drop in one lone one-sentence footnote the claim

that “if the Court grants the United States’ partial summary

judgment motion on falsity, this may negate Honeywell’s need to

re-depose all of the key Government researchers[.]”   Pl.’s Reply

at 4 n.6.   This speculation was unaccompanied by reasoning,

analysis, or supporting authority, and was offered only after

Honeywell rightly complained that the government spoke in

generalities without concrete details about how resolution of the

issues in the related cases will streamline matters here.    Def.’s

Opp’n at 13.

     Neither party argues that the pending partial summary

judgment motions in the related cases will be dispositive of all

issues in this case.   Cf. Chavous, 201 F.R.D. at 3 (“[A] stay of

discovery . . . ‘is rarely appropriate when the pending motion

will not dispose of the entire case[.]’” (quoting Keystone Coke

Co. v. Pasquale, No. 97-6074, 1999 WL 46622, at *1 (E.D. Pa. Jan.

7, 1999))).    Nor is Honeywell a party in the related cases that

would be bound by the outcome of the pending motions there.

Taylor v. Sturgell, 553 U.S. 880, 884 (2008) (“‘[O]ne is not

bound by a judgment in personam in a litigation in which he is

not designated as a party or to which he has not been made a

party by service of process.’” (quoting Hansberry v. Lee, 311

U.S. 32, 40 (1940))); Urban Health Care Coal. v. Sebelius, 853 F.

Supp. 2d 101, 109-10 (D.D.C. 2012).
                                - 7 -

     It may well be that common facts and legal issues are shared

in these Zylon cases.    To recite them does not alone establish

the fairness or need for halting a defendant’s right to discovery

in a case already hobbled by a history of discovery difficulties.

     Nor has the government met its burden to “make out a clear

case of hardship or inequity in being required to go forward[.]”

Landis, 299 U.S. at 255.    The only hardship the government

suggests is the time it will take for its witnesses to sit for

depositions.   Pl.’s Mem. at 12-13; Pl.’s Reply at 4.   However,

any benefit from delaying depositions (and re-depositions) of

government witnesses where the government has failed to

demonstrate that the depositions will ultimately be unnecessary

is outweighed by the prejudice to Honeywell in its right to

proceed to prepare its defense.

                         CONCLUSION AND ORDER

     The government has not met its burden of demonstrating how

resolution of the pending motions for summary judgment in the

related cases will foster efficiency or conserve resources for

the parties and the court in this case.    Honeywell has been

subject to ongoing litigation in a case that the government chose

to file.   The government has made no showing that the benefits of

a discovery stay would outweigh the prejudice to Honeywell in

preparing its defense.    Therefore, it is hereby
                              - 8 -

     ORDERED that the government’s motion [72] to stay discovery

be, and hereby is, DENIED.

     SIGNED this 9th day of December, 2013.



                                        /s/
                              RICHARD W. ROBERTS
                              Chief Judge